Title: To James Madison from Joseph Wheaton, 2 June 1814
From: Wheaton, Joseph
To: Madison, James


        
          Excellent Sir
          Richmond June 2d. 1814
        
        Pardon me for being troublesome. I enclosed you a paper yesterday in which my hopes were greatly flattered—unfortunately I now forward the contradiction.
        The enclosed contains a list of troops which I have fed & transported to Norfolk in all the Last month. I have recd. and am now receiving and Settling for about five hundred more men, drafted for Six

months which will embark to morrow also for Norfolk when they arrive that post will be in some degree of Strength. The expence of All the troops which I have had to provide for have not exceeded the expence Stated.
        I have Never as yet (tho often asked) recd. any instructions to authorise me in these duties and am alone responsible whether correct or not. In all doubtful cases of duty I consult my Judgment as to the bearing on the best interest of the country—and in this hav⟨e⟩ So proceeded—these troops having been called out—they were necessarily Supposed to be wanted for the public Service. My object then has been to get them to their place at as easy an expence as was compatuble with the comfort of the men—in all cases where the officers have been attentive to the instructions recd. from me they have come to this place perfectly Satisfied, and found their whole expence covered—tho it has been at less than one half of that expence which I myself have paid for Simular Service, when I acted under the orders of officers whose instructions I was bound to obey. I am now purchasing a number of horses for the artille[r]y at Norfolk. My disbursements for this object will bear nearly a Simular apportionment.
        Thus Will I endeavor to discharge the duties of this office—& am Excellent Sir faithfully your most devoted Servant
        
          Joseph Wheaton
          Asst. Depty. Qutr. Mast Genl
        
      